Citation Nr: 0805897	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-32 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to an initial compensable disability rating 
for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and July 2005 rating decisions of 
the Jackson, Mississippi, Department of Veterans Affairs 
(VA), Regional Office (RO).

In February 2007, the veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the veteran's claims file.

The issues of service connection for a respiratory disorder, 
carpal tunnel syndrome, a stomach disorder, and a seizure 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected hemorrhoids have been large 
and recurrent, and manifested by pain and bleeding.


CONCLUSION OF LAW

The criteria for entitlement to an initial 10 percent 
disability rating, but no higher, for hemorrhoids have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10 4.114, Diagnostic Code 
7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's hemorrhoids claim arises from his disagreement 
with the initial disability rating following the grant of 
service connection.  Courts have held that, once service 
connection is granted, the claim is substantiated and 
additional notice is not required.  Thus any defect in the 
notice provided to the veteran is not prejudicial.   Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA's duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran has also been afforded VA examinations.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2007), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1,4.2.  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The veteran's hemorrhoids are rated as noncompensable under 
Diagnostic Code 7336.  Under this diagnostic code provision, 
hemorrhoids that are mild or moderate warrant a 
noncompensable disability rating.  A 10 percent disability 
rating is warranted when there is evidence of hemorrhoids 
that are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  For the 
maximum 20 percent disability rating to be assigned, the 
evidence must show persistent bleeding and secondary anemia, 
or fissures.  

The veteran was initially awarded service connection for 
hemorrhoids by rating action of the RO dated in July 2005, at 
which time a noncompensable disability rating was assigned.  
The RO concluded that the evidence had shown that the veteran 
had mild external hemorrhoids with intermittent bleeding.

A private colonoscopy report from J. N. Bailey, III, M.D., 
dated in October 2003, shows that the veteran had bleeding 
caused by large internal hemorrhoids, along with two sizable 
sigmoid polyps, which were removed, and a smaller polyp at 
the hepatic flexure.

A private hospital treatment record, dated in December 2003 
from North Mississippi Medical Center, shows that the veteran 
had a history of rectal bleeding over the preceding few 
months, which was determined to be due to hemorrhoids.  He 
was also found to have some colon polyps which were removed.

A VA examination report, dated in June 2005, shows that the 
veteran reported frequent, at least weekly, but not daily, 
rectal bleeding.  There was also anal itching, burning, pain, 
and swelling.  There was a history of thrombosis, though not 
recurrent, and frequent bleeding.  The diagnosis was 
hemorrhoids.

A letter from Dr. Bailey, dated in September 2005, shows that 
the veteran had been treated for moderate to large size 
internal hemorrhoids.  There were no current polyps, but 
there was a history of a couple of polyps in the past.  He 
was being treated with suppositories.

A private hospital treatment record from Gilmore Memorial 
Hospital, dated in September 2005, shows that the veteran had 
large internal hemorrhoids with bleeding points. 

A VA outpatient treatment record, dated in June 2006, shows 
that the veteran reported that he would occasionally see 
bright red blood on his tissue and he said his doctor had 
told him that his internal hemorrhoids had been acting up 
again.  Rectal examination was negative.

A letter from Dr. Bailey, dated in April 2007, reflects that 
the veteran had a history of rectal bleeding due to large 
hemorrhoids.  He also had a history of polyps.  His symptoms 
were said to be treated with suppositories.  The veteran had 
not been seen by Dr. Bailey in the preceding 18 months.

During the veteran's testimony before the hearing officer of 
the RO and the undersigned Acting Veterans Law Judge, he 
reiterated that he experienced intermittent symptoms 
associated with his large hemorrhoids.  He described pain and 
bleeding, which could occur daily or weekly.  He added that 
his hemorrhoids had been both internal and external.

Following a careful review of the evidence, the Board finds 
that medical evidence of record has shown a long history of 
large hemorrhoids manifested by pain, itching, and bleeding.  
The June 2005 VA examination report confirmed a history of 
thrombosis, though not recurrent.  Both the VA and private 
medical records showed frequent bleeding.  

As the foregoing evidence revealed evidence of hemorrhoids 
that are large or thrombotic with frequent recurrences, the 
Board finds that the evidence supports a 10 percent 
disability rating for hemorrhoids.  In determining that a 10 
percent disability rating is warranted, the evidence is at 
least in equipoise, and the benefit of the doubt doctrine has 
been applied.  

While a 10 percent disability rating is appropriate for the 
manifestations of the veteran's hemorrhoids, a disability 
rating in excess of that amount is not warranted.  Indeed, 
the evidence has not shown persistent bleeding coupled with 
secondary anemia or fissures for which a 20 percent 
disability rating would have been warranted under Diagnostic 
Code 7336.  Moreover, there are no other relevant diagnostic 
code provisions for consideration.  For example, there is no 
showing of impaired sphincter control, or stricture of the 
rectum or anus, such as to warrant evaluation under 
Diagnostic Codes 7332 or 7333, respectively.

In reaching this determination, the Board finds that the 
disability picture presented by the veteran's service-
connected hemorrhoids are not so exceptional or unusual as to 
render impractical the application of regular schedular 
standards, and thus a referral for an evaluation on an 
extraschedular basis is not warranted.  In this regard, this 
service-connected disability has not required frequent 
hospitalization or otherwise interfered in any significant 
way with employment of the veteran.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a disability rating of 10 percent for 
hemorrhoids is granted, subject to the applicable criteria 
governing the payment of monetary benefits.


REMAND

As to the issues of service connection for a respiratory 
disorder, carpal tunnel syndrome, a stomach disorder, and a 
seizure disorder, a remand is required prior to further 
adjudication in order to ensure that there is a complete 
record upon which to decide the veteran's claim to afford him 
every possible consideration.

A review of the veteran's service medical records reveals 
that in March 1965, he was treated with symptoms associated 
with hemoptysis secondary to coughing.  Chest X-rays revealed 
bronchitis changes.  In June 1966, he was diagnosed with 
acute gastroenteritis.  In January 1967 he was treated for 
reported abdominal pain, wherein an impression of possible 
appendicitis was given.  In February 1967, he was diagnosed 
with acute gastroenteritis.  In April 1967, he was again 
treated for hemoptysis.  In May 1967, he underwent a 
bronchoscopy and sigmoidoscopy which revealed, in pertinent 
part, hemoptysis due to trauma from coughing.  

The veteran's June 1967 report of medical examination reveals 
that the examiner noted a history of gastroenteritis in 
February 1967, which had recovered without complications; and 
hemoptysis in 1965 and April 1967, wherein bronchogram and 
bronchoscopy had been within normal limits, with no 
recurrence since that time.

Subsequent to service, the veteran has been treated 
intermittently for symptoms associated with diverticulitis, 
diverticulosis, hemoptysis, bronchitis, and a seizure 
disorder.  During his testimony before the hearing officer of 
the RO and the undersigned Acting Veterans Law Judge, the 
veteran asserted that these disorders were related to the 
respective incidents in service.  As to the seizure disorder, 
while no diagnosis had been given in service, the veteran 
asserts that this is currently manifested as a result of the 
coughing episodes and hemoptysis experienced during service.

As to his carpal tunnel syndrome claim, although the service 
medical records are negative for complaint or treatment of 
carpal tunnel syndrome, the veteran reports having numbness 
in his hands during and since service and the evidence shows 
that he is currently diagnosed as having bilateral carpal 
tunnel syndrome.  

To date, the veteran has not been afforded a VA examination 
to determine whether it is at least as likely as not that he 
has a respiratory disorder, carpal tunnel syndrome, a stomach 
disorder, and a seizure disorder that are related to service.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: 
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, in light of the veteran's assertions, findings and 
diagnoses noted in service and the veteran's report of a 
continuity of symptomatology since that time, the Board finds 
that there is not sufficient medical evidence to make a 
decision and that a VA examination is necessary to adjudicate 
the claim.  The Board, thus, has no discretion and must 
remand this claim to afford him a VA examination.  Id. 

It is noted that as to the issue of service connection for a 
seizure disorder, service connection may also be established 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2007).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Finally, during his February 2007 hearing, the veteran 
indicated that he was receiving private medical treatment for 
seizure disorder from a Dr. Edmondson at the Tupelo North 
Mississippi Medical Center.  However, the reported private 
medical treatment records do not appear to have not been 
associated with the veteran's claims file.  On remand, these 
records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will make arrangements to 
obtain from the veteran specific 
information as to treatment associated 
with care given for his seizure disorder 
with his private primary physicians, to 
include a Dr. Edmondson at the Tupelo 
North Mississippi Medical Center, with 
dates of treatment and any appropriate 
authorization and consent forms.  All 
identified records should be obtained and 
associated with the claims file.

2.  The RO/AMC will make arrangements for 
the veteran to be scheduled for an 
appropriate VA examinations to determine 
the onset and/or etiology of any 
respiratory, stomach, seizure disorder and 
carpal tunnel syndrome found to be 
present.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction 
with conducting the examination of the 
veteran.  The examiner must state if the 
claims file was reviewed.  All tests 
deemed necessary should be conducted.

The examiner is asked to opine whether it 
is at least as likely as not that any 
respiratory, stomach, carpal tunnel 
syndrome and seizure disorder had its 
onset during service or is related to any 
in-service disease or injury, as set forth 
above in this Remand.  The examiner should 
specifically set forth whether any seizure 
disorder found on examination is caused or 
aggravated (i.e., permanently worsened) by 
another disorder, whether a service-
connected disability or not, to include 
his asserted respiratory disorder.  A 
complete rationale for any opinion 
expressed should be provided in a legible 
report.

3.  The RO/AMC should then readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, provide 
the veteran and his representative with a 
Supplemental Statement of the Case.  The 
Supplemental Statement of the Case should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this matter as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


